Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 9, 2020 has been entered.  Claims 1 and 10 have been amended.  Claims 4-8, 13-17 and 19-20 are canceled.  Currently, claims 1-3, 9-12, 18 and 21-22 are pending for examination.

Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive against overcoming Rantala (US Pat 7,881,778) and Santala et al. (US PG Pub 2017/0251939) under a different interpretation of the art in view of the claims.
Furthermore, the amendments made to the claims invoke rejections under 35 U.S.C. 112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-12, 18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 have been amended to recite that a second device comprises a second right arm electrode, a second left arm electrode and a second foot or leg electrode.  This is in addition to the amendment of the second device receives the central terminal (CT) value determined earlier in the claim by a first device.  The closest support in the application for these amendments appear to be Figure 4 and corresponding paragraph [0023], where a right arm, left arm and foot or leg electrode is described.  However, though Figure 4 depicts a “CT”, this value is not described sufficiently in paragraph [0023] for one in the art to make use of the value with regard to the right arm, left arm and foot or leg electrode, let alone the limitation “calculating an ECG vector between the second foot or leg electrode and the second right arm electrode using the CT value”.  Para. [0023] merely states “arbitrary reference” and does not use full, clear, concise and exact terms stating this arbitrary reference is the CT value determined from Figure 1, para. [0020] using an ECG measurement at a first right arm electrode, first left arm electrode, and first foot or leg electrode.  Furthermore, neither para. [0023] nor Figure 4 describe a second device that receives the CT value determined from Figure 1, para. [0020].  
Paragraphs [0025] and [0027] describe a second device.  However, these paragraphs do not state the second device comprises a second right arm electrode, a second left arm electrode and a second foot or leg electrode.  Nor does the specification state the second device receiving a CT value comprises a second right arm electrode, a second left arm electrode and a second foot or leg electrode; 
Claim 21 recites the second device comprises a plurality of precordial leads, wherein the second device is positioned on the patient at a precordial lead site.  With the amendment to claim 10 requiring the second device to comprise a second right arm electrode, a second left arm electrode and a second foot or leg electrode, support is not provided in the application for all of these components within the second device.
Claim 22 recites the second device comprises a catheter configured to be inserted into the patient’s heart and circuitry comprising the second device electrode configured to measure electrical conduction via the catheter.  With the amendment to claim 10 requiring the second device to comprise a second right arm electrode, a second left arm electrode and a second foot or leg electrode, support is not provided in the application for all of these components within the second device.

Claims 2-3, 9, 11-12, 18 and 21-22 are rejected to for being dependent on claims 1 and 10.

Claims 1-3, 9-12, 18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a CT value with V-leads ([0021]), does not reasonably provide enablement for using a CT value with a second foot or leg electrode and a second right arm electrode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention.  The test for undue experimentation as to whether or not all embodiments within Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Upon applying this test to claims 1 and 10, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1 and 10 read on a second device receiving a CT value; comprising a second right arm electrode, a second left arm electrode and a second foot or leg electrode; and calculating an ECG vector between the second foot or leg electrode and the second right arm electrode using the CT value while the specification discloses a second device 540 may be the V-leads that require the WCT as a reference ([0025]), the V-leads being described in Figure 2, [0021].
(b) There is no direction or guidance presented for implantation of the device with the second device receiving a CT value; comprising a second right arm electrode, a second left arm electrode and a second foot or leg electrode; and calculating an ECG vector between the second foot or leg electrode and the second right arm electrode using the CT value.
(c) There is an absence of working examples concerning implantation of the second device receiving a CT value; comprising a second right arm electrode, a second left arm electrode and a second foot or leg electrode; and calculating an ECG vector between the second foot or leg electrode and the second right arm electrode using the CT value.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 and 10.
Claims 2-3, 9, 11-12, 18 and 21-22 are rejected to for being dependent on claims 1 and 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US Pat 7,881,778) in view of Santala et al. (US PG Pub 2017/0251939).
Regarding claims 1 and 10, Rantala discloses a method and system for electrocardiogram (ECG) vector reconstruction, the method comprising: obtaining ECG measurements at a plurality of points on a patient with respective electrodes, including a first right arm electrode, a first left arm electrode, and a first foot or leg electrode; calculating by a processor in communication with the electrodes, a central terminal (CT) value based on the ECG measurements at the first right arm electrode, the first left arm 
Regarding claims 2, 3, 11 and 12, Rantala discloses the second device comprises a site electrode at a site of the patient, wherein the site electrode is connected to a monitoring device wherein the site electrode is connected via a second wire ("12 lead ECG extension unit 2", "modular EEG measurement unit 3" col. 5, lines 25-67).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US Pat 7,881,778) in view of Santala et al. (US PG Pub 2017/0251939) as applied to claims 1-3 and 10-12 above, and further in view of Schlegel et al. (US PG Pub 2014/0296722).
Regarding claims 21-22, Rantala does not expressly disclose the second device comprises a plurality of precordial leads, wherein the second device is positioned on the patient at a precordial lead site. Schlegel et al. teaches a second device comprises precordial leads positioned at a precordial lead .

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US Pat 7,881,778) in view of Santala et al. (US PG Pub 2017/0251939) as applied to claims 1-3 and 10-12 above, and further in view of Donehoo et al. (US Pat 5,788,644).
Regarding claims 9 and 18, Rantala does not expressly disclose obtaining secondary measurements by the processor through one or more of a low frequency radio-frequency (RF) antenna, direct electrical measurement of noise at the ECG measurement sites, or a separate device to measure phase of possible noise generators. Donehoo et al. teaches circuitry for determining secondary measurements of common mode noise levels (col. 4, lines 19-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rantala to include the measurement of the common mode noise as taught by Donehoo et al. in order to assist in correcting common mode interference (col. 5, lines 17-25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792